223 Ga. 519 (1967)
156 S.E.2d 360
JONES
v.
MURRAY et al.
24185.
Supreme Court of Georgia.
Submitted July 10, 1967.
Decided July 14, 1967.
Johnson & Brown, H. E. Brown, for appellant.
Albert P. Wallace, Solicitor General, Wallace, Wallace & Driebe, for appellee.
DUCKWORTH, Chief Justice.
It is lawful for the grand jury to return any number of indictments for the same offense although the accused can be lawfully tried under only one of them. Doyal v. State, 70 Ga. 134; Irwin v. State, 117 Ga. 706 (45 S.E. 48); Pride v. State, 125 Ga. 750 (54 S.E. 688); Sims v. State, 221 Ga. 190 (144 SE2d 103). Applying the *520 above rule of law to this habeas corpus case where the sole alleged ground of illegal detention was that the applicant was charged in one accusation and two indictments with the same offense, and was sentenced under one indictment, the other two being dismissed, we find no error in the judgment remanding him to the custody of the sheriff.
Judgment affirmed. All the Justices concur.